DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9, 12, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin et al (US 9,529,168 B2) in view of Debban et al (US 9,880,368 B2).
Benjamin teaches an optical fiber ribbon (410, Fig. 6) comprising:
a plurality of optical fibers (416) bonded with a matrix material (432), wherein the matrix material (432) is applied along a longitudinal length of the plurality of optical fibers (416)  (C10 L63 – C11 L14), wherein each of plurality of optical fibers (416) is defined by a geometrical center (418) and diameter, wherein the plurality of optical fibers has a predefined distance (D1) between geometrical centers (418) of any two adjacent optical fibers (416) of the plurality of optical fibers (416), wherein the predefined distance (D1) between geometrical centers of any two adjacent optical fibers (416) of the plurality of optical fibers (416) is less than 125, 150 or 200 microns (C10 L11-13) and prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (MPEP  § 2131.02);
wherein the optical fiber ribbon (410) has height in range of about 150 microns to 300 microns (C10 L37-43) and prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (MPEP  § 2131.02); and
wherein the matrix material (432) does not occupy shape of the optical fiber ribbon (410), wherein shape of the matrix material (432) is flat (see Fig. 6).
Benjamin does not teach expressly the plurality of fibers being partially bonded along the longitudinal length of the ribbon.

Benjamin and Debban are analogous art because they are from the same field of endeavor, optical fiber ribbon cables.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ribbon of Benjamin to partially bond the fibers along the longitudinal length of the ribbon as taught by Debban.
The motivation for doing so would have been to allow the ribbon to be used in applications that require ribbon rolling of folding to better filing of circular cables resulting in more fibers being able to be included in a given cable (Debban, C1 L42-52).

Claims 1, 3, 6, 9, 12, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al (US 2009/0060432 A1) in view of Debban et al (US 9,880,368 B2).
Sako teaches an optical fiber ribbon (20, Fig. 7) comprising:
a plurality of optical fibers (10) bonded with a matrix material (5), wherein the matrix material (5) is applied along longitudinal length of the plurality of optical fibers (10)  (P0056-0058), wherein each of plurality of optical fibers (10) is defined by a geometrical center (see Fig. 7) and diameter, wherein the plurality of optical fibers (10) has a predefined distance (P) between geometrical centers of any two adjacent optical fibers (10) of the plurality of optical fibers (10), wherein the predefined distance (P) between geometrical centers of any two adjacent optical fibers (10) of the plurality of optical fibers (10) is 12microns (P0056) and prior 
wherein the predefined distance (P) between geometrical centers of any two adjacent optical fibers (10) is equal to diameter of each of the plurality of optical fibers (125 microns, P0056);
wherein the plurality of optical fibers (10) of the optical fiber ribbon (20) along with the matrix material (5) is defined by a top surface and a bottom surface (see Fig. 7), wherein thickness of the matrix material (5) over the plurality of optical fibers (10) on the top surface and the bottom surface of the optical fiber ribbon is in range of about 22.5 microns on each of the top surface and the bottom surface (the ribbon thickness H, is 170 microns, the fiber diameters are 125 microns, so the total matrix material on both top and bottom is 170-125=45 microns and thus 45/2=22.5 microns on top and bottom each, P0058) and prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (MPEP  § 2131.02); and
wherein the matrix material (5) does not occupy shape of the optical fiber ribbon (410), wherein shape of the matrix material (5) is flat (see Fig.7).
Sako does not teach expressly the plurality of fibers being partially bonded along the longitudinal length of the ribbon.
Debban teaches an optical fiber ribbon cable (Fig. 1A) wherein the plurality of fibers being partially bonded along the longitudinal length of the ribbon (C3 L5-18).
Sako and Debban are analogous art because they are from the same field of endeavor, optical fiber ribbon cables.

The motivation for doing so would have been to allow the ribbon to be used in applications that require ribbon rolling of folding to better filing of circular cables resulting in more fibers being able to be included in a given cable (Debban, C1 L42-52).

Claims 1, 7-9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Melton et al (US 2003/0044141 A1) in view of Debban et al (US 9,880,368 B2).  Melton teaches an optical fiber ribbon (20, Fig. 2) comprising:
a plurality of optical fibers (22) bonded with a matrix material (24), wherein the matrix material (24) is applied along a longitudinal length of the plurality of optical fibers (22) (P0027), wherein each of plurality of optical fibers (22) is defined by a geometrical center and diameter, wherein the plurality of optical fibers (22) has a predefined distance between geometrical centers of any two adjacent optical fibers (22) of the plurality of optical fibers (22) (see Fig. 2),
wherein the optical fiber ribbon (20) has a height of 360 microns or less and a width of 2.172 mm (P0005) and prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (MPEP  § 2131.02); and
wherein the matrix material (24) does not occupy shape of the optical fiber ribbon (20), wherein shape of the matrix material (24) is flat (see Fig. 2).

Melton does not teach expressly the plurality of fibers being partially bonded along the longitudinal length of the ribbon.
Debban teaches an optical fiber ribbon cable (Fig. 1A) wherein the plurality of fibers being partially bonded along the longitudinal length of the ribbon (C3 L5-18).
Melton and Debban are analogous art because they are from the same field of endeavor, optical fiber ribbon cables.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ribbon of Melton to partially bond the fibers along the longitudinal length of the ribbon as taught by Debban.
The motivation for doing so would have been to allow the ribbon to be used in applications that require ribbon rolling of folding to better filing of circular cables resulting in more fibers being able to be included in a given cable (Debban, C1 L42-52).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin and Debban as applied to claim 1 above, and further in view of Iwaguchi et al (US 2017/0242187 A1).

Iwaguchi teaches an optical fiber (1, Fig. 2) for use in an optical fiber ribbon (100) wherein the diameter is 180-210 microns (P0026) and has a primary (22), secondary (24) and color coatings (30) (P0050).
Benjamin, Debban and Iwaguchi are analogous art because they are from the same field of endeavor, optical fiber ribbons.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the ribbon of Benjamin and Debban to use the optical fiber taught by Iwaguchi.
The motivation for doing so would have been to provide mechanical strength (Iwaguchi, P0026) and to allow for optical fiber identification (Iwaguchi, P0050).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious an optical fiber 
in combination with the rest of the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883